Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/2022 has been entered.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/27/2022 was filed after the mailing date of the Final Office Action on 3/22/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments
4.	Applicant’s arguments, see remarks page 5-8, filed 7/22/2022, with respect to the rejection(s) of Claims 8 and 10-13 under 35 U.S.C. § 103 as allegedly being unpatentable over US 2004/0058545 A1 (“Gotkis”) in view of Kawashima et al. (US 4740747 A) have been fully considered as follows:

Applicant’s Argument:
Applicant argues on page 7-8, regarding amended independent claim 8, that, “Gotkis does not teach or suggest that sensors 210a and 210b may be disposed on the same side of substrate 212. Therefore, Gotkis fails to teach or suggest, at least, “the detector and the exciter being located on the same side of the test body,” as recited in amended independent claim 8.
The Examiner cited Kawashima for allegedly teaching the “backside body” of claim 8. Without acceding to the Examiner's characterization of Kawashima, Applicant respectfully submits that Kawashima fails to cure the above-cited deficiencies of Gotkis. That is, Kawashima also fails to teach or suggest “the detector and the exciter being located on the same side of the test body,” as recited in amended independent claim 8. Thus, the combination of Gotkis and Kawashima fails to render independent claim 8 prima facie obvious. (Remarks-Page 7)……
Independent claim 10, although different in scope from claim 8, has been amended to recite features similar to those discussed above with respect to claim 8 and is allowable over Gotkis and Kawashima for at least similar reasons.
Claims 11-13 are allowable at least due to their dependence from claim 8.
Applicant therefore requests withdrawal of the rejection of claims 8 and 10-13 under 35 U.S.C. § 103. ……….
As discussed above, Gotkis and Kawashima fail to teach or suggest “the detector and the exciter being located on the same side of the tested object,” as recited in new independent claim 15. For at least the above reasons, new independent claim 15 is allowable over Gotkis and Kawashima (Remarks-Page 8).”

Examiner Response:
Applicant’s arguments, see page 7-8 (stated above), have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, applicant has amended the claims. The following limitations are now added to independent claim 8, “the detector being separated from the exciter, and the detector and the exciter being located on the same side of the test body” which necessitates a new ground of rejection. KUROKAWA MASAAKI (EP 1022563 A1) is applied to meet at least the amended limitation. Therefore claim 8 is now rejected under 35 U.S.C. 103 as being unpatentable over KUROKAWA MASAAKI (Hereinafter “Masaaki”) in the Patent Publication Number EP 1022563 A1 (2000-07-26) in view of Kawashima et al. (Hereinafter “Kawashima”) in the US Patent Number US 4740747 A. Similar amendment for another independent claim 10. Therefore claims 8 and 10 are now rejected under 35 U.S.C. 103 as being unpatentable over KUROKAWA MASAAKI (Hereinafter “Masaaki”) in the Patent Publication Number EP 1022563 A1 (2000-07-26) in view of Kawashima et al. (Hereinafter “Kawashima”) in the US Patent Number US 4740747 A. Applicant’s argument is moot in view of newly applied combination of references. See the rejection set forth below.
New claims 14-15 are now rejected under 35 U.S.C. 103 as being unpatentable over KUROKAWA MASAAKI (EP 1022563 A1) in view of Kawashima et al. (Hereinafter “Kawashima”) in the US Patent Number US 4740747 A. See the rejection set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over KUROKAWA MASAAKI (Hereinafter “Masaaki”) in the Patent Publication Number EP 1022563 A1 (2000-07-26) in view of Kawashima et al. (Hereinafter “Kawashima”) in the US Patent Number US 4740747 A.

Regarding claim 8, Masaaki teaches an eddy current flaw detection device (an eddy current testing probe which is usable in nondestructive testing; Paragraph [0001] Line 5-7; an eddy current testing probe which can detect a flaw accurately; Paragraph [0029] Column 6 Line 57 & Column 7 Line 1; Fig. 1(a) to 4(c) relate to the eddy current testing probe as the first embodiment of the present invention. Fig. 1(a) to 1(d) show the main portion of and eddy currents in the first embodiment; Paragraph [0057] Line 44-47), comprising: 
an exciter/detector [2/1a,1b] (excitation coil 2a, 2b as the exciter and detection coil 1a, 1b as the detector) configured to induce eddy current [12] in a tested object [10] (specimen 10 as the tested object) (The eddy current testing probe contains an excitation coil 2 which generates an alternating magnetic field to generate an eddy current 12 on the specimen 10, a pair of detection coils 1a and 1b arranged in phase and differentially connected; Paragraph [0058] Column 11 line 56-58  & Column 12 Line 1-2) and to detect a change in a reactive magnetic field generated by the eddy current (a pair of detection coils 1a and 1b arranged in phase and differentially connected, and a bridge circuit 4 connected to the pair of detection coils 1a and 1b; Paragraph [0058] Column 12 Line 1-4; As illustrated in Fig. 2, a pair of detection coils 1a and 1b, which are differentially connected, are connected to the bridge circuit 4, so that a flaw signal is output from the bridge circuit 4 when voltages generated in the detection coils 1a and 1b are different; Paragraph [0059] Line 10-15), wherein 
the exciter/detector [2a, 2b/1a, 1b] includes: 
an exciter [2] (2a, 2b) configured to induce eddy current [12a, 12b] in the tested object [10] (The excitation coil 2 is formed by arranging a pair of identical coils 2a and 2b on a plane, side by side, and symmetrically with respect to a line, so that a pair of eddy currents 12a and 12b are generated, where the pair of eddy currents 12a and 12b are located side by side and symmetrically with each other, as illustrated in Figs. 1(a), 1(c), and 1(d). In particular, a strong eddy current 12 is generated on the line of symmetry of the coils 2a and 2b due to summation of the eddy currents 12a and 12b; Paragraph [0060] Line 16-25), and 
a detector [1a, 1b] to detect a change in a reactive magnetic field generated by the eddy current (On the other hand, when a flaw 11 exists on the specimen 10, an external disturbance acts on the eddy currents 12a and 12b, as illustrated in Fig. 1(d). Therefore, the flux linkages generated by the eddy currents 12a and 12b have uneven distributions, and thus a difference arises between a sum of flux linkages acting on the detection coil 1a and a sum of flux linkages acting on the detection coil 1b. Consequently, a difference arises between the voltages generated in the detection coils 1a and 1b, and thus a flaw signal is output from the bridge circuit 4 due to the voltage difference; Paragraph [0067] Column 13 Line 56-58 & Column 14 Line 1-9), the detector being separated from the exciter (Figure 1a shows that the detector 1a & 1b is separated from exciter 2a & 2b), and the detector [1a, 1b] and the exciter being located on the same side of the test body [10] (Figure 1 a shows that the detector 1a, 1b and the exciter 2a, 2b being located on the same side of the test body [10]).
Masaaki fails to teach that a backside body made of ferromagnetic material disposed opposite side of the exciter/detector sandwiching the tested object therebetween.
Kawashima teaches a method of and an apparatus for measuring degree of transformation of an object such as steel through detection of an electromagnetic change (Column 1 Line 6-9), wherein
a backside body [40+41] in Figure 5 and Figure 6D made of ferromagnetic material disposed opposite side of the exciter/detector sandwiching the tested object there between (Namely, in this basic system, the receiving sensor is shielded by a shield plate 40 and a shield cup 41 made of a material having a large magnetic permeability and exposing only the portion of the receiving sensor facing the transmission sensor; Column 6 Line 29-34; The formula for magnetic permeability is; B=μH. The value of permeability of ferromagnetic material is large almost 600 times the permeability of free space and the shield is made of large magnetic permeability material therefore the material is ferromagnetic as the ferromagnetic material has large permeability; Figure 6d shows a backside body made of ferromagnetic material disposed opposite side of the exciter/detector sandwiching the tested object therebetween; FIG. 6d shows the case where both the transmission coil and the receiving coil are shielded by shield cups). The purpose of doing so is to minimize the magnetic field which reaches the receiving sensor while detouring the object and to effectively increase the value of K.sub.0 appearing in the formula (5), so that electric current of higher frequency can be put into use even for objects having a given thickness.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, modify Masaaki in view of Kawashima, because Kawashima teaches to include a backside body made of ferromagnetic material disposed opposite side of the exciter/detector sandwiching the tested object therebetween increases effectively the value of K.sub.0 so that electric current of higher frequency can be put into use even for objects having a given thickness (Column 6 Line 36-39), increases the sensitivity of the receiving coil to the signal and to minimize the magnetic field which reaches the receiving sensor while detouring the object (Column6 Line 18-29).

Regarding claim 10, Masaaki teaches an eddy current flaw detection method (an eddy current testing probe which is usable in nondestructive testing; Paragraph [0001] Line 5-7; an eddy current testing probe which can detect a flaw accurately; Paragraph [0029] Column 6 Line 57 & Column 7 Line 1; Fig. 1(a) to 4(c) relate to the eddy current testing probe as the first embodiment of the present invention. Fig. 1(a) to 1(d) show the main portion of and eddy currents in the first embodiment; Paragraph [0057] Line 44-47), comprising: 
an exciter/detector [2/1a,1b] (excitation coil 2a, 2b as the exciter and detection coil 1a, 1b as the detector) disposing step of disposing an exciter/detector exciter [2a, 2b] and a detector [1a, 1b] near a tested object [10] (specimen 10 as the tested object) and on the same side of the tested object [10] (Figure 1 a shows that the detector 1a, 1b and the exciter 2a, 2b being located on the same side of the test body [10]).
an excitation step, after the exciter/detector disposing step, of inducing eddy current [12a, 12b] in the tested object [10] by the exciter/detector [2a, 2b/1a, 1b] (The eddy current testing probe contains an excitation coil 2 which generates an alternating magnetic field to generate an eddy current 12 on the specimen 10, a pair of detection coils 1a and 1b arranged in phase and differentially connected; Paragraph [0058] Column 11 line 56-58  & Column 12 Line 1-2; The excitation coil 2 is formed by arranging a pair of identical coils 2a and 2b on a plane, side by side, and symmetrically with respect to a line, so that a pair of eddy currents 12a and 12b are generated, where the pair of eddy currents 12a and 12b are located side by side and symmetrically with each other, as illustrated in Figs. 1(a), 1(c), and 1(d). In particular, a strong eddy current 12 is generated on the line of symmetry of the coils 2a and 2b due to summation of the eddy currents 12a and 12b; Paragraph [0060] Line 16-25);
and a detection step of detecting, by the exciter/detector, a change of reactive magnetic field generated by the eddy current [12] (a pair of detection coils 1a and 1b arranged in phase and differentially connected, and a bridge circuit 4 connected to the pair of detection coils 1a and 1b; Paragraph [0058] Column 12 Line 1-4; As illustrated in Fig. 2, a pair of detection coils 1a and 1b, which are differentially connected, are connected to the bridge circuit 4, so that a flaw signal is output from the bridge circuit 4 when voltages generated in the detection coils 1a and 1b are different; Paragraph [0059] Line 10-15; On the other hand, when a flaw 11 exists on the specimen 10, an external disturbance acts on the eddy currents 12a and 12b, as illustrated in Fig. 1(d). Therefore, the flux linkages generated by the eddy currents 12a and 12b have uneven distributions, and thus a difference arises between a sum of flux linkages acting on the detection coil 1a and a sum of flux linkages acting on the detection coil 1b. Consequently, a difference arises between the voltages generated in the detection coils 1a and 1b, and thus a flaw signal is output from the bridge circuit 4 due to the voltage difference; Paragraph [0067] Column 13 Line 56-58 & Column 14 Line 1-9). 
Masaaki fails to teach that a backside body disposing step of disposing a backside body made of ferromagnetic material, near the tested object at an opposite side of the exciter/detector sandwiching the tested object therebetween.
Kawashima teaches a method of and an apparatus for measuring degree of transformation of an object such as steel through detection of an electromagnetic change (Column 1 Line 6-9), wherein
a backside body [40] disposing step of disposing a backside body made of ferromagnetic material, near the tested object at an opposite side of the exciter/detector sandwiching the tested object therebetween (Namely, in this basic system, the receiving sensor is shielded by a shield plate 40 and a shield cup 41 made of a material having a large magnetic permeability and exposing only the portion of the receiving sensor facing the transmission sensor; Column 6 Line 29-34; The formula for magnetic permeability is; B=μH. The value of permeability of ferromagnetic material is large almost 600 times the permeability of free space and the shield is made of large magnetic permeability material therefore the material is ferromagnetic as the ferromagnetic material has large permeability; Figure 6d shows a backside body made of ferromagnetic material disposed opposite side of the exciter/detector sandwiching the tested object therebetween; FIG. 6d shows the case where both the transmission coil and the receiving coil are shielded by shield cups). The purpose of doing so is to minimize the magnetic field which reaches the receiving sensor while detouring the object and to effectively increase the value of K.sub.0 appearing in the formula (5), so that electric current of higher frequency can be put into use even for objects having a given thickness.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, modify Masaaki in view of Kawashima, because Kawashima teaches to include a backside body made of ferromagnetic material disposed opposite side of the exciter/detector sandwiching the tested object therebetween increases effectively the value of K.sub.0 so that electric current of higher frequency can be put into use even for objects having a given thickness (Column 6 Line 36-39), increases the sensitivity of the receiving coil to the signal and to minimize the magnetic field which reaches the receiving sensor while detouring the object (Column6 Line 18-29).

Regarding claim 11, Masaaki teaches an eddy current flaw detection device, 
wherein each of the exciter [2a, 2b] and the detector [1a, 1b] has a coil [2a, 2b, 1a, 1b]  including a helical coil wire (The eddy current testing probe contains an excitation coil 2 which generates an alternating magnetic field to generate an eddy current 12 on the specimen 10, a pair of detection coils 1a and 1b arranged in phase and differentially connected; Paragraph [0058] Column 11 line 56-58  & Column 12 Line 1-2; Coils are helical coil).
The combination of Masaaki and Kawashima discloses the c1aimed invention except for the coil wire of the exciter is thicker than the coil wire of the detector. It would have been an obvious matter of design choice to include the coil wire of the exciter is thicker than the coil wire of the detector since Applicant has not disclosed that the coil wire of the exciter is thicker than the coil wire of the detector solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with combined invention of Gotkis and Kawashima.

Regarding claim 12, Masaaki fails to teach an eddy current flaw detection device, wherein the outer surfaces of the exciter and the detector except the parts facing the tested object are covered with covers made of ferromagnetic material.
Kawashima teaches a method of and an apparatus for measuring degree of transformation of an object such as steel through detection of an electromagnetic change (Column 1 Line 6-9), further comprising: 
the outer surfaces of the exciter [21] and the detector [22] except the parts facing the tested object [23] are covered with covers made of ferromagnetic material (the receiving sensor is shielded by a shield plate 40 and a shield cup 41 made of a material having a large magnetic permeability and exposing only the portion of the receiving sensor facing the transmission sensor; Column 6 Line 30-3; Shield plate and cap is made from large magnetic permeability.  The formula for magnetic permeability is; B=μH. The value of permeability of ferromagnetic material is large almost 600 times the permeability of free space; Therefore, the shield plate can be made of ferromagnetic material; FIG. 6d shows the case where both the transmission coil and the receiving coil are shielded by shield cups; Column 6 Line 49-51; Figure 6d: Modified Figure 6d of Kawashima below shows that the outer surfaces of the exciter [21] and the detector [22] except the parts facing the tested object [23] are covered with covers 41). The purpose of doing so is to increase effectively the value of K.sub.0 so that electric current of higher frequency can be put into use even for objects having a given thickness, to increase the sensitivity of the receiving coil to the signal and to minimize the magnetic field which reaches the receiving sensor while detouring the object.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Masaaki in view of Kawashima, because Kawashima teaches to include the outer surfaces of the exciter and the detector except the parts facing the tested object covered with covers made of ferromagnetic material increases effectively the value of K.sub.0 so that electric current of higher frequency can be put into use even for objects having a given thickness (Column 6 Line 36-39), increases the sensitivity of the receiving coil to the signal and to minimize the magnetic field which reaches the receiving sensor while detouring the object (Column6 Line 18-29).




    PNG
    media_image1.png
    413
    901
    media_image1.png
    Greyscale
Figure 6d: Modified Figure 6d of Kawashima
Regarding claim 13, Masaaki fails to teach an eddy current flaw detection device, wherein the outer surfaces of the exciter and the detector except the parts facing the tested object are covered with covers made of ferromagnetic material.
Kawashima teaches a method of and an apparatus for measuring degree of transformation of an object such as steel through detection of an electromagnetic change (Column 1 Line 6-9), further comprising: 
the outer surfaces of the exciter [21] and the detector [22] except the parts facing the tested object [23] are covered with covers made of ferromagnetic material (the receiving sensor is shielded by a shield plate 40 and a shield cup 41 made of a material having a large magnetic permeability and exposing only the portion of the receiving sensor facing the transmission sensor; Column 6 Line 30-3; Shield plate and cap is made from large magnetic permeability.  The formula for magnetic permeability is; B=μH. The value of permeability of ferromagnetic material is large almost 600 times the permeability of free space; Therefore, the shield plate can be made of ferromagnetic material; FIG. 6d shows the case where both the transmission coil and the receiving coil are shielded by shield cups; Column 6 Line 49-51; Figure 6d: Modified Figure 6d of Kawashima above shows that the outer surfaces of the exciter [21] and the detector [22] except the parts facing the tested object [23] are covered with covers 41). The purpose of doing so is to increase effectively the value of K.sub.0 so that electric current of higher frequency can be put into use even for objects having a given thickness, to increase the sensitivity of the receiving coil to the signal and to minimize the magnetic field which reaches the receiving sensor while detouring the object.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Masaaki in view of Kawashima, because Kawashima teaches to include the outer surfaces of the exciter and the detector except the parts facing the tested object covered with covers made of ferromagnetic material increases effectively the value of K.sub.0 so that electric current of higher frequency can be put into use even for objects having a given thickness (Column 6 Line 36-39), increases the sensitivity of the receiving coil to the signal and to minimize the magnetic field which reaches the receiving sensor while detouring the object (Column6 Line 18-29).

Regarding claim 14, Masaaki teaches an eddy current flaw detection device, 
wherein each of the exciter [2a, 2b] and the detector [1a, 1b] has a coil [2a, 2b, 1a, 1b]  including a helical coil wire (The eddy current testing probe contains an excitation coil 2 which generates an alternating magnetic field to generate an eddy current 12 on the specimen 10, a pair of detection coils 1a and 1b arranged in phase and differentially connected; Paragraph [0058] Column 11 line 56-58  & Column 12 Line 1-2; Coils are helical coil).
The combination of Masaaki and Kawashima discloses the c1aimed invention except for the coil wire of the exciter is thicker than the coil wire of the detector. It would have been an obvious matter of design choice to include the coil wire of the exciter is thicker than the coil wire of the detector since Applicant has not disclosed that the coil wire of the exciter is thicker than the coil wire of the detector solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with combined invention of Gotkis and Kawashima.


Regarding claim 15, Masaaki teaches an eddy current flaw detection device (an eddy current testing probe which is usable in nondestructive testing; Paragraph [0001] Line 5-7; an eddy current testing probe which can detect a flaw accurately; Paragraph [0029] Column 6 Line 57 & Column 7 Line 1; Fig. 1(a) to 4(c) relate to the eddy current testing probe as the first embodiment of the present invention. Fig. 1(a) to 1(d) show the main portion of and eddy currents in the first embodiment; Paragraph [0057] Line 44-47), comprising: 
an exciter [2] (excitation coil 2a, 2b as the exciter) configured to induce eddy current [12] in a tested object [10] (specimen 10 as the tested object) (The eddy current testing probe contains an excitation coil 2 which generates an alternating magnetic field to generate an eddy current 12 on the specimen 10; Paragraph [0058] Column 11 line 56-58  & Column 12 Line 1-2; The excitation coil 2 is formed by arranging a pair of identical coils 2a and 2b on a plane, side by side, and symmetrically with respect to a line, so that a pair of eddy currents 12a and 12b are generated, where the pair of eddy currents 12a and 12b are located side by side and symmetrically with each other, as illustrated in Figs. 1(a), 1(c), and 1(d). In particular, a strong eddy current 12 is generated on the line of symmetry of the coils 2a and 2b due to summation of the eddy currents 12a and 12b; Paragraph [0060] Line 16-25);
a detector [1a, 1b] (detection coil 1a, 1b) configured to detect a change in a reactive magnetic field generated by the eddy current (On the other hand, when a flaw 11 exists on the specimen 10, an external disturbance acts on the eddy currents 12a and 12b, as illustrated in Fig. 1(d). Therefore, the flux linkages generated by the eddy currents 12a and 12b have uneven distributions, and thus a difference arises between a sum of flux linkages acting on the detection coil 1a and a sum of flux linkages acting on the detection coil 1b. Consequently, a difference arises between the voltages generated in the detection coils 1a and 1b, and thus a flaw signal is output from the bridge circuit 4 due to the voltage difference; Paragraph [0067] Column 13 Line 56-58 & Column 14 Line 1-9), the detector [1a, 1b] and the exciter being located on the same side of the tested object [10] (Figure 1 a shows that the detector 1a, 1b and the exciter 2a, 2b being located on the same side of the test body [10]).
Masaaki fails to teach that a backside body made of ferromagnetic material disposed opposite side of the exciter/detector sandwiching the tested object therebetween and a cover made of ferromagnetic material covering at least some part of surroundings of the exciter and the detector, the at least some part of the surroundings of the exciter and the detector being not facing the tested object.
Kawashima teaches a method of and an apparatus for measuring degree of transformation of an object such as steel through detection of an electromagnetic change (Column 1 Line 6-9), wherein
a backside body [40+41] in Figure 5 and Figure 6D made of ferromagnetic material disposed opposite side of the exciter/detector sandwiching the tested object there between (Namely, in this basic system, the receiving sensor is shielded by a shield plate 40 and a shield cup 41 made of a material having a large magnetic permeability and exposing only the portion of the receiving sensor facing the transmission sensor; Column 6 Line 29-34; The formula for magnetic permeability is; B=μH. The value of permeability of ferromagnetic material is large almost 600 times the permeability of free space and the shield is made of large magnetic permeability material therefore the material is ferromagnetic as the ferromagnetic material has large permeability; Figure 6d shows a backside body made of ferromagnetic material disposed opposite side of the exciter/detector sandwiching the tested object therebetween; FIG. 6d shows the case where both the transmission coil and the receiving coil are shielded by shield cups); 
and a cover made of ferromagnetic material covering at least some part of surroundings of the exciter and the detector, the at least some part of the surroundings of the exciter and the detector being not facing the tested object (the receiving sensor is shielded by a shield plate 40 and a shield cup 41 made of a material having a large magnetic permeability and exposing only the portion of the receiving sensor facing the transmission sensor; Column 6 Line 30-3; Shield plate and cap is made from large magnetic permeability.  The formula for magnetic permeability is; B=μH. The value of permeability of ferromagnetic material is large almost 600 times the permeability of free space; Therefore, the shield plate can be made of ferromagnetic material; FIG. 6d shows the case where both the transmission coil and the receiving coil are shielded by shield cups; Column 6 Line 49-51; Figure 6d: Modified Figure 6d of Kawashima below shows that the outer surfaces of the exciter [21] and the detector [22] except the parts facing the tested object [23] are covered with covers 41). The purpose of doing so is to increase effectively the value of K.sub.0 so that electric current of higher frequency can be put into use even for objects having a given thickness, to increase the sensitivity of the receiving coil to the signal and to minimize the magnetic field which reaches the receiving sensor while detouring the object. The purpose of doing so is to minimize the magnetic field which reaches the receiving sensor while detouring the object and to effectively increase the value of K.sub.0 appearing in the formula (5), so that electric current of higher frequency can be put into use even for objects having a given thickness.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, modify Masaaki in view of Kawashima, because Kawashima teaches to include a backside body and made of ferromagnetic material disposed opposite side of the exciter/detector sandwiching the tested object therebetween and to include a cover increases effectively the value of K.sub.0 so that electric current of higher frequency can be put into use even for objects having a given thickness (Column 6 Line 36-39), increases the sensitivity of the receiving coil to the signal and to minimize the magnetic field which reaches the receiving sensor while detouring the object (Column6 Line 18-29).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NASIMA MONSUR/Primary Examiner, Art Unit 2866